       Case 2:20-cr-00105-KJM Document 28 Filed 06/26/20 Page 1FILED
                                                                  of 1
                      UNITED STATES DISTRICT COURT          June 26, 2020
                     EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                         CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:20-cr-00105-KJM-4

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
TRACY WHITFIELD

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release TRACY WHITFIELD Case No.

2:20-cr-00105-KJM-4 Charges 18 USC § 922(j), 922(u) from custody for the

following reasons:

                 X    Release on Personal Recognizance

                      Bail Posted in the Sum of $

                             Unsecured Appearance Bond $

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                             (Other): Pretrial release conditions as stated on the
                             record in open court.

      Issued at Sacramento, California on June 26, 2020 at 2:00 PM

Dated: June 26, 2020


                                   By:
